PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


                      No. 09-1989


         RITE AID OF PENNSYLVANIA, INC.


                           vs.

UNITED FOOD AND COMMERCIAL WORKERS UNION,
                LOCAL 1776,
                            Appellant.


     On Appeal from the United States District Court
           for the Middle District of Pennsylvania
                   (D.C. Civil No. 08-33)
  District Court Judge: Honorable Christopher C. Conner


              Argued November 10, 2009


  Before: AMBRO, GARTH, and ROTH, Circuit Judges

           (Opinion Filed: February 16, 2010 )
Andrew W. Allison [ARGUED]
Jonathan B. Sprague
Darren M. Creasy
1600 John F. Kennedy Blvd.
Philadelphia, PA 19103
      Counsel for Appellee

Nancy B. G. Lassen
Laurence M. Goodman [ARGUED]
1845 Walnut Street, 24th Floor
Philadelphia, PA 19103
      Counsel for Appellant




               OPINION OF THE COURT


GARTH, Circuit Judge:

        In this appeal, we must decide whether the parties had
agreed to arbitrate a labor dispute, thereby rendering it
arbitrable under the parties’ collective bargaining agreement.
The District Court concluded that they had not, and we will
affirm.

                              I.

      Rite Aid of Pennsylvania, Inc. (“Rite Aid”) operates a
chain of drugstores in Pennsylvania. United Food and

                             -2-
Commercial Workers, Local 1776 (“the Union”) represents non-
managerial employees in Rite Aid’s eastern Pennsylvania stores.
Rite Aid and the Union are parties to three separate collective
bargaining agreements (CBAs) covering Rite Aid stores in
twenty-four Pennsylvania counties.1

       In 2007, Rite Aid acquired a chain of drugstores formerly
operated by Brooks Eckerd. The employees of the newly-
acquired stores were not yet represented by the Union. When
Union representatives attempted to enter six of the new stores in
September 2007, Rite Aid denied them entry.

       On November 7, 2007, the Union filed three identical
grievances (one under each CBA), asserting that the CBAs
conferred upon the Union a right to access newly-acquired or
newly-opened stores within each CBA’s geographic jurisdiction.


       1
        One CBA covers the Northeast Division, which
comprises Lehigh, Northampton, Northumberland, Montour
(erroneously given as “Monture” in the CBA), Carbon, Wayne,
Monroe, Wyoming, Susquehanna, Luzerne, Columbia, Sullivan,
Lycoming, Lackawanna, and Pike counties. The Philadelphia
Division agreement covers Rite Aid stores in Philadelphia,
Delaware, Bucks, Montgomery, and Chester counties. The
Reading Division CBA extends to stores in Schuylkill,
Lancaster, Berks and Lebanon counties.
       The parties agree that the three CBAs are identical in all
respects relevant to this appeal. For the sake of convenience, we
will therefore refer to “the CBA” as though there were a single
agreement between Rite Aid and the Union.

                               -3-
Rite Aid denied the grievances, citing a policy against
solicitation. The Union referred the three grievances to
arbitration, where they were consolidated into a single
proceeding, and a hearing date was set.

       Prior to the arbitration hearing, Rite Aid filed an action
in the United States District Court for the Middle District of
Pennsylvania, seeking a declaratory judgment of the grievances’
non-arbitrability. On July 1, 2008, the parties filed cross-
motions for summary judgment.

       Rite Aid argued that the grievances were not arbitrable in
light of Section 11.4 of the CBA, which provides: “No
grievance shall be filed by the associate or the Union, nor need
the Employer entertain any grievance that does not involve the
interpretation of any provision of this Agreement.” (emphasis
added). The Union responded by citing three CBA provisions
under which it purported to assert its store-access grievances.
The Union argued that because its grievances arose under at
least one of those provisions, arbitration was required,
regardless of the grievances’ merits.

       On March 31, 2009, the District Court granted Rite Aid’s
motion and denied the Union’s motion. The court found that the
grievances did not involve the interpretation of any CBA
provisions, and that they therefore fell outside the scope of the
CBA’s arbitration clause. The Union filed a timely notice of




                               -4-
appeal.2 We have jurisdiction pursuant to 28 U.S.C. § 1291.

                               II.

        The District Court’s decision regarding the applicability
and scope of the parties’ arbitration agreement is subject to our
plenary review. United Steelworkers of Am. v. Rohm and Haas
Co., 522 F.3d 324, 330 (3d Cir. 2008); Harris v. Green Tree
Financial Corp., 183 F.3d 173, 176 (3d Cir. 1999).3 In
reviewing a District Court ruling on a motion for summary
judgment, we apply the same test District Courts are to apply
under Fed. Rule. Civ. P. 56(c). Brown v. J. Kaz, Inc., 581 F.3d
175, 179 (3d Cir. 2009). Summary judgment is appropriate if
and only if, after the evidence taken as a whole is construed in
the light most favorable to the non-moving party, there remains
no genuine issue of material fact. Prowel v. Wise Business
Forms, Inc., 579 F.3d 285, 286 (3d Cir. 2009).


       2
       The consolidated grievances remain in arbitration
pending the outcome of this appeal.
       3
        In earlier cases, we had treated a District Court’s
arbitrability decision as a finding of fact with respect to the
parties’ intent to arbitrate a particular dispute, and reviewed
only for clear error. See Lukens Steel Co. v. United
Steelworkers of Am., 989 F.2d 668, 672 (3d Cir. 1993); John F.
Harkins Co., Inc. v. Waldinger Corp., 796 F.2d 657, 659-60 (3d
Cir. 1986). In Rohm and Haas, however, we clarified that this
more deferential standard applies only where the relevant
documents are ambiguous. See 522 F.3d at 330 n.7.

                               -5-
        The venerable legal principles guiding the construction
and enforcement of arbitration clauses in collective bargaining
agreements are well established. We have often recognized the
strong federal policy in favor of resolving labor disputes through
arbitration. See, e.g., United Parcel Service, Inc. v. Int’l
Brotherhood of Teamsters, Local Union No. 430, 55 F.3d 138,
141 (3d Cir. 1995); Laborers’ Int’l Union of N. Am. v. Foster
Wheeler Corp., 26 F.3d 375, 399 (3d Cir. 1994); Exxon
Shipping Co. v. Exxon Seamen’s Union, 11 F.3d 1189, 1196 (3d
Cir. 1993). More specifically, the inclusion of a broad
arbitration clause in a collective bargaining agreement gives rise
to a presumption of arbitrability which may be rebutted only by
“the most forceful evidence of a purpose to exclude the claim
from arbitration.” AT&T Techs., Inc. v. Comm’s Workers of
Am., 475 U.S. 643, 650 (1986) (quoting United Steelworkers of
Am. v. Warrior & Gulf Nav. Co., 363 U.S. 574, 585 (1960)).
The parties agree that the arbitration provisions in the CBA at
issue are broad, and that the presumption of arbitrability
therefore applies in this case.

       Notwithstanding that presumption, “arbitration is still a
creature of contract and a court cannot call for arbitration of
matters outside of the scope of the arbitration clause.” Rohm
and Haas Co., 522 F.3d at 332. Unless the parties clearly
provide otherwise, the courts, not the arbitrators, are tasked with
interpreting agreements in order to determine whether the
parties have indeed agreed to arbitrate disputes whose
arbitrability is contested. See AT&T Techs., 475 U.S. at 649,
651; Local 827 v. Verizon New Jersey, Inc., 458 F.3d 305, 309
(3d Cir. 2006). In making that determination, a court is not to
examine the potential merits of the claim sought to be arbitrated,

                                -6-
except as we point out in Part IV, where the claim’s merits and
its arbitrability are inextricably intertwined. See Lukens, 989
F.2d at 672. Rather, the court is limited to the construction of
the arbitration clause and any contractual provisions relevant to
its scope, as well as any other “forceful evidence” suggesting
that the parties intended to exclude the disputes at issue from
arbitration. See E.M. Diagnostic Sys., Inc. v. Local 169, 812
F.2d 91, 95 (3d Cir. 1987).

        Where an arbitration clause in a collective bargaining
agreement limits arbitration to those disputes which require
interpretation of the agreement, as it does here, a grievance is
excluded from arbitration unless it arises from a specific
provision in the agreement. See Rohm and Haas, 522 F.3d at
332 (“Although we hold that the Bristol CBA’s arbitration
clause is broad, the underlying basis for the grievance submitted
through the Bristol CBA grievance procedure must still arise
from some specific article of the Bristol CBA.”). We may not
accept an arbitration proponent’s citation to a particular
provision of the CBA and its claim that the grievance arises
thereunder without critical examination.            Unquestioning
acceptance of the Union’s characterization of its claims is
inconsistent with our duty to determine arbitrability because it
“leaves the scope of the arbitration clause subject to the
unilateral and unfettered discretion of the Union.” E.M.
Diagnostic, 819 F.2d at 95. We must determine whether indeed
“the subject matter of the grievance is one that is within the zone
of interests that have received protection in the collective
bargaining agreement” and one that the parties have agreed to
arbitrate. Id.


                                -7-
        Having outlined the controlling principles, we turn now
to their application to the grievances and arbitration clause in the
present case.

                                III.

       Article 11 of the CBA creates a procedure under which
the Union or one of its members may file grievances with Rite
Aid. The CBA provides for review of the grievance by
progressively higher levels of Rite Aid management and, if the
dispute is not amicably resolved, ultimately for resolution of the
dispute by an arbitrator.4

      As noted supra, the scope of the arbitration provision in
the CBA is broad but not unbounded. Section 11.4 of the CBA
provides: “No grievance shall be filed by the associate or the
Union, nor need the Employer entertain any grievance that does
not involve the interpretation of any provision of this


       4
         Under Sections 11.1 and 11.2 of the CBA, grievances
are first to be filed with the store manager, and if not resolved
within two days, next submitted to a Rite Aid Human Resources
Manager. If the dispute is not resolved in the following three
days, it is presented to Rite Aid’s Director of Labor Relations.
If the matter is still unresolved three days after that, the
grievance is referred to arbitration. Under Section 11.3.1
(labeled Section 11.3 in the Philadelphia Division CBA), the
arbitrator is selected jointly by the parties or, in the event the
parties cannot agree, selected pursuant to the rules of the
American Arbitration Association.

                                -8-
Agreement.” (emphasis added). Thus, the plain language of the
CBA indicates that the parties have agreed to arbitrate only
those disputes which genuinely implicate one or more provisions
of the CBA. Our task is therefore to decide whether the Union’s
store-access grievance falls within the scope of the arbitration
clause by raising a legitimate question of the CBA’s
interpretation.

       The Union points to three provisions of the CBA,
contending that each provides a basis for its claim that Union
representatives are entitled to access Rite Aid’s newly-acquired
stores and their employees. We examine each in turn.

       A.     Recognition Clause

       Section 2.1 of the CBA reads:

              The Employer recognizes the Union as the
       sole and exclusive bargaining agent for the
       purpose of bargaining in the Bargaining Unit in
       respect to rates of pay, wages, hours of
       employment, and other conditions pertaining to
       employment . . . .

       The Union argues that its interpretation of this clause
gives rise to its access grievance.

       We are not persuaded by the argument the Union
advances based on the decision of the National Labor Relations
Board (NLRB) in Houston Div. of the Kroger Co., 219 N.L.R.B.


                              -9-
388 (1975). In Kroger the NLRB held that a recognition clause
similar to the one at issue in this case waives an employer’s right
to demand an election in a new or after-acquired store, but that
the union is nevertheless required to demonstrate majority
support among employees of those stores before it can be
recognized. Id. at 389. However, the NLRB did not specify the
means by which unions are to demonstrate majority support in
this situation. The Union here argues that the CBA at least
arguably grants it a right of store access, and it is therefore
entitled to present that claim to an arbitrator.

       This strikes us as a non sequitur. The NLRB’s failure to
specify the means of establishing majority support in cases
where the employer has waived its right to an election simply
does not suggest that the Union must be allowed access to
newly-acquired stores. The Union has not explained why any
of the methods that might meet the NLRB’s approval would
require its organizers to enter the store. If there is ambiguity in
Kroger, it does not translate to ambiguity in the instant CBA.

        The Union points to several arbitration decisions
recognizing a right of access to newly-acquired stores, and
contends that its present grievance must indeed involve
interpretation of the recognition clause, since that interpretation
has in fact been accepted by several arbitrators.5


       5
        We find it rather curious that the Union charges the
District Court with reaching the merits of the instant dispute in
the course of declaring it non-arbitrable (see infra Part IV),
while simultaneously urging us to consider favorable (to the

                               -10-
        Even were we to consider them, the merits decisions
relied upon by the Union would not persuade us that the
grievance is arbitrable. The Union calls our attention to a
decision from the District of Oregon confirming an arbitration
award under a CBA that included a provision specifically
providing for the applicability of the CBA to new stores. The
CBA in that case included the following provision: “The
Employer agrees then if the Employer should establish a new
retail food store or stores located in Clark County, Washington,
and in the jurisdiction of Local 555, that as of the time such
store is established this Agreement shall apply to all employees
in job classifications set forth herein.” Albertson’s, Inc. v. Local
555, Civil No. 97-977-JO, slip op. at 4 (D. Or. 1998) (emphasis
added).

       The CBA in the instant case contains no such provision.6



Union) merits decisions as evidence of the dispute’s
arbitrability. The merits and arbitrability questions are distinct,
and a court must limit itself to addressing the latter, regardless
of whether the merits appear favorable or unfavorable to an
arbitration proponent.
       6
         Another recent case submitted by the Union pursuant to
Fed. R. App. P. 28(j), PPG Indus. v. Int’l Chemical Workers
Union Council, 587 F.3d 648 (4th Cir. 2009), is inapposite. In
PPG, the employer sought to vacate an arbitration award
involving the interpretation of a term in a bonus plan that had
been expressly incorporated into a CBA with a mandatory
arbitration clause. Both parties agreed in PPG that the bonus

                               -11-
To the extent that decisions of other arbitrators have found in
favor of unions relying on the analysis of Kroger and the theory
referred to above, we simply do not find them persuasive.

        In our view, a right of Union access to newly acquired
stores simply cannot be plausibly derived from the recognition
clause. The recognition clause merely establishes the Union’s
position as Rite Aid’s employees’ exclusive bargaining agent
and defines the range of matters subject to bargaining. It does
not describe or purport to include anything resembling the
Union’s claimed right to access newly-acquired stores. The
District Court correctly concluded that the recognition clause is
not susceptible of an interpretation which would yield such a
right.

       B.     Observation Clause

       The Union next relies on Section 5.1 of the CBA, which


plan was subject to the CBA’s arbitration provisions; the
employer merely disagreed with the arbitrator’s interpretation
of what the employer termed the “plain language” of the plan.
        The District Court vacated the arbitration award, but the
Fourth Circuit reversed, writing that “[t]he Company’s
argument simply constitute an attack on the correctness of the
arbitrator’s decision. A court has no warrant to determine the
correctness of the arbitrator’s award.” Id. at 653. By contrast,
in the instant case Rite Aid challenges only whether the Union’s
grievance is arbitrable inasmuch as neither Rite Aid nor the
Union ever agreed to arbitrate the access issue.

                              -12-
provides in relevant part:

               It is agreed that the Union duties and
       activities will not be carried on during work. This
       shall not prevent the Union officials from entering
       the Employer’s establishments to satisfy that this
       Agreement is being observed, provided that same
       shall not interfere with the normal operations or
       business of the store.

        The Union argues that its grievance is arbitrable because
it alleges that the Union’s exclusion from the newly-acquired
Eckerd stores violated this provision of the CBA.

       We question the Union’s reading of this provision, and its
argument. The CBA cannot apply to the newly-acquired stores
or to their employees because the Union does not presently
represent those stores’ employees. (This is, of course, the very
reason the Union seeks access to the stores.) We agree with the
District Court that it is not possible for the Union to ensure
compliance with the instant CBA at stores to which the CBA
does not apply. Accordingly, the Union’s store-access grievance
does not require interpretation of Section 5.1, the observation
clause, and arbitration is not properly invoked by reliance on this
provision.

       C.     Privileges Clause

       Finally, the Union relies on Section 15.3, which provides:



                               -13-
              Only privileges which have been granted
       by the present Employer since its acquisition of
       the establishments covered by this Agreement
       shall be continued.

         The Union alleges that before the acquisition of the
Brooks Eckerd stores, Rite Aid had permitted it to enter other
new stores. Thus, according to the Union, the right of access is
a privilege that “shall be continued” under the CBA – or, at the
least, this interpretation is sufficiently plausible to conclude that
the Union’s grievances indeed arise from an interpretation of the
CBA.

       A right of access cannot be considered one of the
“privileges” referenced in Section 15.3 unless the clause’s
context and provisions are entirely ignored. Article 15 is titled
“Miscellaneous Working Conditions,” and all of its provisions
deal with the rights and responsibilities of employees covered by
the CBA. The privileges to which the CBA refers are not
privileges of the Union. For example, Section 15.4 establishes
the rules under which worked time is recorded; Section 15.5
requires Rite Aid to furnish employees’ uniforms; Section 15.6
sets out the circumstances under which employees are to be held
liable for cash shortfalls; Section 15.8 permits associates to
transfer between the front end and pharmacy departments “in
accordance with seniority and ability,” and so forth.

        The Union argues that this contextual analysis intrudes
into territory reserved for the arbitrator. However, our recent
precedent confirms our ability to consider the context of a CBA
provision in order to determine whether it is sufficiently

                                -14-
implicated by a grievance that one party seeks to arbitrate.

       In Rohm & Haas, supra, the parties contested the
arbitrability of a denial of disability benefits. Management and
the employee’s union had negotiated a Collective Bargaining
Agreement containing an arbitration clause, but disability
benefits were provided only under a separate ERISA plan
lacking any arbitration provisions. The employee argued, inter
alia, that his denial-of-benefits grievance arose under the
Agreement because one provision of the agreement made
reference to the ERISA benefits plan in describing the
procedures to be followed in case of a disagreement over
whether an employee should be considered physically incapable
of working. 522 F.3d at 328-29.

       We rejected this argument after examining the context,
which revealed that the provision “contemplates a situation
where an employee seeks to continue working in spite of a
potential disability.” Id. at 334. Because the employee did not
propose to continue working, we found that the Agreement did
not apply to the employee’s grievance, and the denial-of-
benefits claim was therefore not arbitrable. We concluded: “We
do not find any ambiguity in the [CBA] that would permit it to
be reasonably interpreted to provide for disability benefits or to
provide for arbitrating a plan administrator’s denial of such
benefits arising from a separate ERISA plan.” 7 Id.


       7
        Rohm & Haas is a recent opinion of this Court. As my
dissenting colleague concedes, this Court was required to
consider “substantive provisions of the collective bargaining

                              -15-
        Similarly here, the entire context of Section 15.3 makes
clear that the “privileges” discussed in Article 15 pertain to Rite
Aid’s employees’ working conditions. Article 15 has nothing to
do with the Union’s right to organize or to be recognized in
newly-acquired stores. The Union’s grievances as to store
access simply do not involve an interpretation of Section 15.3,
and thus do not come within the scope of the CBA’s arbitration
clause.

       In sum, Section 11.4 of the CBA, which provides that
“[n]o grievance shall be filed by the associate or the Union, nor
need the Employer entertain any grievance that does not involve
the interpretation of any provision of this Agreement,”
constitutes “forceful evidence,” particularly in light of the
context that we have analyzed, that the parties intended to
exclude from arbitration claims which arise wholly outside the
scope of the CBA. The Union’s store-access grievance does not


agreement to determine whether, as the union argued,
‘“disability benefits” are considered “working conditions”
[under the collective bargaining agreement].’” Dissent at n.18
(emphasis added). This being so, it is obvious that the merits
may be considered when necessary to determine arbitrability.
The dissent does not take issue with Rohm & Haas, as it cannot,
because Rohm & Haas is a precedential opinion of this Court.
Indeed, the dissent does not attempt to explain why we should
not be bound by this very recent binding precedent. The
dissent's discussion of Rohm & Haas, significant though it is, is
confined to a single footnote. We are content to rely upon
Rohm & Haas as a precedent in this Circuit.

                               -16-
fall within the scope of the CBA’s arbitration clause because it
does not require the interpretation of any of the CBA’s
provisions.8

                               IV.

        The Union additionally argues that the District Court
impermissibly considered the merits of its grievance in making
its arbitrability determination. We cannot agree. Decisions of
the Supreme Court and Courts of Appeals have made clear that
where the merits and arbitrability questions are inextricably
intertwined, a court’s arbitrability decision may, of necessity,
touch incidentally on the merits.

        In Litton Financial Printing Div. v. NLRB, 501 U.S. 190
(1991), the union representing Litton’s employees sought to
arbitrate a dispute over layoffs of ten workers, including Litton’s
six most senior employees. Like the CBA in this case, the
Agreement contained an arbitration provision whose scope was


       8
        We observe as did the District Court that Article 25 of
the CBA provided Rite Aid with the right to “open new
establishments of any kind.” The Philadelphia Division version
of the CBA also contained a Section 2.3, which required Rite
Aid to “notify the Union of any new store openings or
acquisitions within the five (5) county Philadelphia area.” If the
parties had intended a right of access to be encompassed by the
CBA’s arbitration clause, it surely would have appeared in the
CBA in the context of these provisions. No such provision
appears anywhere in the CBA.

                               -17-
limited to disputes “regarding [the] Agreement and any alleged
violations of the Agreement, [and] the construction to be placed
on any clause or clauses of the Agreement.” Id. at 194. The
Litton CBA provided that, “in case of layoffs, lengths of
continuous service will be the determining factor if other things
such as aptitude and ability are equal.” Id. However, because
the agreement had expired nearly a year before the layoffs
occurred, Litton contested the grievance’s arbitrability. The
union argued that the seniority provision created a vested right
which survived the expiration of the agreement, and thus the
layoffs constituted violations of the agreement notwithstanding
that they had occurred after expiration.

       The Supreme Court ruled for Litton and held the
grievance non-arbitrable. It noted that “[o]nly where [factors
such as aptitude and ability] were equal was the employer
required to look to seniority.” Id. at 210. The Court reasoned:
“The important point is that factors such as aptitude and ability
do not remain constant, but change over time. They cannot be
said to vest or accrue or be understood as a form of deferred
compensation. . . . We cannot infer an intent on the part of the
contracting parties to freeze any particular order of layoff or vest
any contractual right as of the Agreement’s expiration.” Id.
Only after it construed the disputed provision and determined
that no rights were vested was the Court able to conclude that
the grievance did not arise under the Agreement, and was thus
non-arbitrable.

        The Union in this case characterizes Litton as
inapplicable because this case does not involve an expired CBA,
but Litton is not so easily distinguished. Because the Agreement

                               -18-
limited the scope of arbitration to matters regarding the
agreement or its construction, the Supreme Court in Litton
found it necessary to interpret the agreement in order to properly
determine the question of arbitrability. The Union here would
argue that the Supreme Court had accordingly reached the
merits, but because the merits and arbitrability issues were
inextricably intertwined in Litton, the Supreme Court found it
necessary to refer to the merits in order to determine what the
parties had agreed to arbitrate.

       We are presented with a similar situation in this case. In
the words of the Supreme Court, “we must determine whether
the parties agreed to arbitrate this dispute, and we cannot avoid
that duty because it requires us to interpret a provision of a
bargaining agreement,” even if we trench to some extent upon
the merits. Id. at 209.

        We are not the first Court of Appeals to read Litton this
way, or to employ an analysis recognizing the entwining of the
merits and agreed-upon arbitrability questions.                 Int’l
Brotherhood of Elec. Workers v. GKN Aerospace N. Am., Inc.,
431 F.3d 624 (8th Cir. 2005), involved a dispute over whether
an employee who had been promoted to a supervisory position
had a right to return to the bargaining unit. Because the
arbitration provision was limited to matters related to the
collective bargaining agreement, the Eighth Circuit held that the
arbitrability determination required it to interpret various clauses
of the agreement. See id. at 629-30. The court understood
Litton to mean that “the judicial responsibility to determine
arbitrability takes precedence over the general rule to avoid
consideration of the merits of a grievance.” Id. at 628.

                                -19-
       In Independent Lift Truck Builders Union v. Hyster Co.,
2 F.3d 233 (7th Cir. 1993), another case limiting arbitration to
disputes arising out of a collective bargaining agreement, the
Seventh Circuit observed that “a court cannot address the
arbitrability question without at the same time addressing the
underlying merits of the dispute.” Id. at 236. After discussing
Litton, the court concluded: “If the court must, to decide the
arbitrability issue, rule on the merits, so be it.” Id. Indeed, both
this court and our sister courts had conducted a similar analysis
even before Litton. See E.M. Diagnostic, 812 F.2d at 95; United
Steelworkers Local No. 1617 v. Gen. Fireproofing Co., 464 F.2d
726, 729 (6th Cir. 1972) (“In order to determine then whether
the parties have agreed to arbitrate [the matter at issue], we must
examine the collective bargaining agreement . . . to see if, under
any reasonable interpretation, agreement to arbitrate can be
found.”); Peerless Pressed Metal Corp. v. Int’l Union of
Electrical, Radio and Machine Workers, 451 F.2d 19, 21 (1st
Cir. 1971) (holding a dispute arbitrable because it arose under
a construction of an agreement that, while “weak,” was not
“impossible” or “inconceivable”).

                                V.

       We will affirm the District Court’s judgment dated
March 31, 2009, that the parties had not agreed to arbitrate the
issue of access to the Eckerd stores and their employees.




                               -20-
AMBRO, Circuit Judge, dissenting

       The Majority concludes that the Union’s grievances are
not arbitrable based on its assessment of the merits of the
Union’s claims. Because I do not believe that analysis is
authorized by either Supreme Court precedent or our own
precedent, I respectfully dissent.

                       I.   Background

        To review, United Food and Commercial Workers
Union, Local 1776 (the “Union” or “Local 1776”), has
represented Rite Aid employees in 24 Pennsylvania counties for
several decades. In June 2007, Rite Aid acquired a drugstore
chain formerly operated by Brooks Eckerd. Several of these
stores are located in counties covered by a collective bargaining
agreement (the “CBA”)9 between Ride Aid and Local 1776.
During September and October 2007, representatives of Local
1776 attempted to enter six of these stores to solicit employee
interest in joining the Union. Rite Aid barred these
representatives from entering the stores.

        In November 2007, Local 1776 Executive Vice President
Nicholas Farina filed three identical grievances with Niels
Hansen—Rite Aid’s Director of Labor Relations—alleging that
Rite Aid had interfered with the Union’s “exercise of [its]
visitation rights as prescribed under the [CBA].” Mr. Hansen


       9
        Like the Majority, I refer to the parties’ collective
bargaining agreements as a single “CBA.” Maj. Op. at 3 n.1.

                              -21-
denied the grievances, relying on Rite Aid’s “no solicitation”
policy.    That policy—for which the effective date is
unknown—prohibits the “[s]olicitation for any cause or
distribution of material . . . if one or more of the Rite Aid
Associates engaged in the interaction is on working time.” The
policy does not reference Union activities, but purports to apply
to “associate and non-associate activity on behalf of any cause
or organization, with the exception of Company-sponsored
charity events.”

       When Local 1776 advised Rite Aid of its intent to submit
the grievances to arbitration, Rite Aid filed a complaint in the
federal District Court for the Middle District of Pennsylvania
seeking a declaratory judgment that the Union’s grievances were
not arbitrable.10 The parties filed cross-motions for summary
judgment with supporting declarations.11 In March 2009, the


       10
          I note that at least two other courts have rejected Rite
Aid’s attempts to bypass arbitration of similar disputes. See
Rite Aid of N.Y., Inc. v. United Food and Commercial Workers
Int’l Union Local One, No. 07-cv-708, 2009 WL 185764
(W.D.N.Y. Jan. 23, 2009); 1199 SEIU, United Healthcare
Workers East v. Rite Aid Corp., No. 07-cv-4816, 2008 WL
762090 (S.D.N.Y. Mar. 24, 2008).
       11
          The Union submitted the declaration of Executive Vice
President Farina, in which he averred that: (1) prior to the
current dispute, he was “not aware that Rite Aid had a
[n]on-solicitation policy at any of its retail stores” within the
counties covered by the CBA; and (2) Rite Aid “had, for
decades, permitted [Union] representatives . . . to have access

                              -22-
District Court granted Rite Aid’s motion and denied the Union’s
motion. This appeal followed.

               II.   The Steelworkers Principles

       Fifty years ago, the Supreme Court decided three cases,
collectively known as the “Steelworkers Trilogy,” which
establish the principles that guide our determination of whether
a grievance is arbitrable. See United Steelworkers of Am. v. Am.
Mfg. Co., 363 U.S. 564 (1960); United Steelworkers of Am. v.
Warrior & Gulf Navigation Co., 363 U.S. 574 (1960); United
Steelworkers of Am. v. Enter. Wheel & Car Corp., 363 U.S. 593
(1960). As the Supreme Court has observed, “[t]hese precepts
have served the industrial relations community well, and have
led to continued reliance on arbitration . . . as the preferred


to both newly acquired and newly opened Rite Aid stores within
the geographic jurisdiction of [the] CBA[], for the purpose of
soliciting Rite Aid’s employees for membership in [the
Union].” Rite Aid submitted the declaration of Human
Resources Manager Mark Firment—who has been employed by
Rite Aid since February 2000—in which he averred that, “[t]o
the best of [his] knowledge, information and belief, Rite Aid’s
[n]on-solicitation [p]olicy has been and continues to be
consistently enforced throughout all of Rite Aid’s stores,
including, but not limited, to [the six Brooks Eckerd stores that
Union members attempted to enter].” Mr. Firment’s declaration
did not address whether the policy has ever been applied to
Union representatives seeking to enter Rite Aid stores to solicit
membership.

                              -23-
method of resolving disputes arising during the term of a
collective-bargaining agreement.”   AT&T Techs., Inc. v.
Commc’ns Workers of Am., 475 U.S. 643, 648 (1986). Those
precepts are as follows.

       (1) “[A]rbitration is a matter of contract[,] and a party
cannot be required to submit to arbitration any dispute which he
has not agreed so to submit.” Warrior & Gulf, 363 U.S. at 582.

        (2) Unless the parties “clearly and unmistakably provide
otherwise, the question of whether the parties agreed to arbitrate
is to be decided by the court, not the arbitrator.” AT&T Techs.,
475 U.S. at 649 (citing Warrior & Gulf, 363 U.S. at 582–83).

        (3) In deciding whether the parties have agreed to
arbitrate a particular grievance, courts may “not . . . rule on the
potential merits of the underlying claims.” Id. The Supreme
Court has stated this prohibition in forceful terms:

       Whether “arguable” or not, indeed even if it
       appears to the court to be frivolous, the union’s
       claim that the employer has violated the
       collective-bargaining agreement is to be decided,
       not by the court asked to order arbitration, but as
       the parties have agreed, by the arbitrator. “The
       courts, therefore, have no business weighing the
       merits of the grievance, considering whether there
       is equity in a particular claim, or determining
       whether there is particular language in the written
       instrument which will support the claim. The
       agreement is to submit all grievances to

                               -24-
       arbitration, not merely those which the court will
       deem meritorious.”

Id. at 649–650 (quoting Am. Mfg. Co., 363 U.S. at 568)
(emphasis added).

        Thus, where the parties have agreed to “submit all
questions of contract interpretation to the arbitrator,” the court’s
function is “very limited”; “[i]t is confined to ascertaining
whether the party seeking arbitration is making a claim which on
its face is governed by the contract.” Am. Mfg. Co., 363 U.S. at
567–68. This principle implements the “federal policy of
settling labor disputes by arbitration[, which] would be
undermined if courts had the final say on the merits” of a
grievance. Enter. Wheel & Car Corp., 363 U.S. at 596.
Accordingly, “[a] court should view with suspicion an attempt
to persuade it to become entangled in the construction of the
substantive provisions of a labor agreement, even through the
back door of interpreting the arbitration clause, when the
alternative is to utilize the services of an arbitrator.” Warrior &
Gulf, 363 U.S. at 585.

        (4) A presumption of arbitrability applies where a
collective bargaining agreement contains an arbitration
provision. This presumption is “particularly applicable” where,
as here, the arbitration provision is broad. AT&T Techs., 475
U.S. at 650 (arbitration provision that provided for arbitration of
“any differences arising with respect to the interpretation of this
contract or the performance of any obligation hereunder” was
broad); see also Warrior & Gulf, 363 U.S. at 576 (arbitration
provision that provided for arbitration of “differences . . . as to

                               -25-
the meaning and application of the provisions” of the collective
bargaining agreement was broad). “In such cases, ‘[i]n the
absence of any express provision excluding a particular
grievance from arbitration, . . . only the most forceful evidence
of a purpose to exclude the claim from arbitration can prevail.’”
AT&T Techs., 475 U.S. at 650 (quoting Warrior & Gulf, 363
U.S. at 584–85) (emphasis added) (alteration in original).

                       III.   Discussion

       We have identified three questions to guide our
application of the Steelworkers principles where the bargaining
agreement’s arbitration provision is broad and the presumption
of arbitrability applies:

       (1) Does the present dispute come within the
       scope of the arbitration clause?[;] (2) does any
       other provision of the contract expressly exclude
       this kind of dispute from arbitration?[;] and (3) is
       there any other ‘forceful evidence’ indicating that
       the parties intended such an exclusion?

E.M. Diagnostic Sys., Inc. v. Local 169, Int’l Bhd. of Teamsters,
812 F.2d 91, 95 (3d Cir. 1987); accord United Steelworkers of
Am. v. Rohm and Haas Co., 522 F.3d 324, 331 (3d Cir. 2008).
I address these questions in turn.




                              -26-
       A.     The Union’s Grievances Come Within The Scope
              Of The Arbitration Provision

        The parties’ CBA contains a provision governing the
procedure for the filing and arbitration of grievances, which
states that “[n]o grievance shall be filed by . . . the Union, nor
need [Rite Aid] entertain any grievance that does not involve the
interpretation of any provision of this Agreement.” This
provision thus limits the grievances that the Union may
file—and, if rejected by Rite Aid, refer to arbitration—to those
that “involve the interpretation of any provision of” the CBA.

        The Union’s asserted right to enter Rite Aid stores for the
purpose of soliciting membership is founded on its interpretation
of three provisions of the CBA—the “Recognition,”
“Observation,” and “Privileges” Provisions. Accordingly, the
Union argues that its grievances fall within the “scope” of the
CBA’s arbitration mandate because it has made a claim which
“on its face is governed by the [CBA],” Am. Mfg. Co., 363 U.S.
at 567–68—that is, on its face Local 1776’s asserted right of
store access “involve[s] the interpretation” of provisions of the
CBA.

              1.      The Distinction Between The Subject
                      Matter And The Merits Of A Grievance

       The Union’s characterization of its grievances is not the
end of the matter. As the Majority points out, “[u]nquestioning
acceptance of the Union’s characterization of its claims” would
“‘leave[] the scope of the arbitration clause subject to the
unilateral and unfettered discretion of the Union.’” Maj. Op. at

                               -27-
7 (quoting E.M. Diagnostic, 812 F.2d at 95). The concern is that
an arbitration proponent could achieve arbitration of a
grievance—the subject matter of which is wholly outside the
scope of the collective bargaining agreement—simply by
“cit[ing] to a particular provision of the CBA,” claiming that its
“grievance arises thereunder,” and contending that a court would
be impermissibly reviewing the merits if it were to reject the
Union’s characterization. Id.

        We addressed this concern in E.M. Diagnostic, where we
considered the arbitrability of a grievance challenging a
company’s decision to subcontract work to an agency that did
not employ members of the union. 812 F.2d at 92. Because the
arbitration provision was broad,12 we applied the presumption of
arbitrability and concluded that the grievance was arbitrable,
even though (1) the collective bargaining agreement there
explicitly granted the company the right to subcontract, and (2)
the grievance simply alleged that the employer’s decision to
subcontract was “unfair” and “a clear case of violating the
contract.” Id.

       Despite our concluding that the grievance was arbitrable,
we rejected the union’s argument that its bare claim of a
“violation” of the collective bargaining agreement was alone
sufficient to make the dispute arbitrable, as “[s]uch an


       12
           The collective bargaining agreement at issue in E.M.
Diagnostic provided for arbitration of “[a]ny dispute arising out
of a claimed violation of [the collective bargaining agreement].”
Id. at 92.

                              -28-
interpretation . . . leaves the scope of the arbitration clause
subject to the unilateral and unfettered discretion of the Union.”
Id. at 95. Instead, we adopted the following test for determining
whether a grievance comes within the “scope” of an arbitration
provision:

       It will suffice for present purposes to hold that a
       claimed contract violation comes within the scope
       of an arbitration clause of this character when the
       subject matter of the grievance is one that is
       within the zone of interests that have received
       protection in the collective bargaining agreement.
       To require more, we believe, would infringe upon
       territory reserved for arbitrators in AT&T
       Technologies.

Id. (emphasis added). Applying this test, we had “no difficulty”
concluding that the union’s subcontracting grievance fell within
the “zone of interests” protected by the collective bargaining
agreement. Id. at 96. We reasoned that though the agreement
granted the company the right to subcontract, there must be
“implicit” limits on that right; otherwise, the company could
subcontract all work in the bargaining unit, which would be
“inconsistent with the [collective bargaining] agreement’s
recognition of the Union as the bargaining agent for the
Company’s employees.” Id.

       Underlying our decision in E.M. Diagnostic is the crucial
distinction between two inquiries: (1) whether a grievance
comes within the “scope” of the arbitration provision (i.e.,
whether its subject matter falls within “the zone of interests that

                               -29-
have received protection” in the collective bargaining
agreement); and (2) whether the grievance itself has merit. In
my view, distinguishing between these questions is critical to
ensuring that we do not overstep our “very limited” role in
determining whether a grievance must be arbitrated. Am. Mfg.
Co., 363 U.S. at 567.

        To demonstrate, imagine a collective bargaining
agreement that requires the employer to pay employees overtime
wages for work in excess of 35 hours a week. Imagine further
that the Union files a grievance challenging the employer’s
refusal to pay overtime wages for work in excess of 30 hours a
week. In such a circumstance, we could rightfully characterize
the Union’s grievance as “frivolous,” given the agreement’s
express language to the contrary. We could not, however, say
that the “subject matter” of the grievance—i.e., the
circumstances in which the employer is required to pay overtime
wages to its employees—falls outside the “zone of interests”
that have received protection in the agreement. Rather, we are
compelled to call for arbitration of the dispute because, although
the grievance “appears . . . to be frivolous, the union’s claim that
the employer has violated the collective bargaining agreement
is to be decided, not by the court asked to order arbitration, but
as the parties have agreed, by the arbitrator.” AT&T Techs., 475
U.S. at 649–50. Indeed, a contrary position would “reduce[] to
an assertion” that the obligation to pay overtime wages only for
work in excess of 35 hours a week “is so clear on the face of the
agreement that there is no need for arbitration,” which is “but
another way of saying that the Union’s grievance is frivolous.”
E.M. Diagnostic, 812 F.2d at 97.


                               -30-
        Contrast that situation with a grievance that, in addition
to appearing frivolous, involves a subject matter wholly outside
the scope of the collective bargaining agreement. For example,
a grievance challenging an employer’s “decision to terminate the
distribution of Christmas turkeys to its employees,” in the
context of an arbitration provision that applies only to
grievances involving “the interpretation and application of . . .
specific provisions of [the collective bargaining agreement]”
(which do not include a provision even remotely applicable to
the employer’s prior practice of distributing Christmas turkeys),
is rightly regarded as being outside the “scope of . . . arbitrable
matter[s],” in addition to being frivolous. Boeing Co. v. Int’l
Union, UAW, 349 F.2d 412, 413 (3d Cir. 1965); see also E.M.
Diagnostic, 812 F.2d at 96 n.2 (describing Boeing Co. as a case
where “the subject matter of the union’s grievance was whol[]ly
unrelated to any interest protected by the collective bargaining
agreement”).

              2.      The Subject Matter Of The Union’s
                      Grievances Comes Within The “Zone Of
                      Interests” Protected By The CBA

       Rather than explaining why the Union’s grievances do
not satisfy the “zone of interests” test, Maj. Op. at 7, the
Majority asks whether (1) the Union’s grievances “genuinely”
or “sufficiently implicate[]” any provision of the CBA, id. at 9,
14–15; (2) the grievances “rais[e] a legitimate question of the
CBA’s interpretation,” id. at 9; (3) the Recognition,
Observation, and Privileges Provisions are “susceptible of [the]
interpretation” the Union advances, id. at 12; and/or (4) the right
of store access the Union seeks to enforce can be “plausibly

                               -31-
derived” from these provisions, id. In so doing, I believe the
Majority strays from permissibly determining whether the
Union’s grievances “come within the scope” of the arbitration
provision, E.M. Diagnostic, 812 F.2d at 95, to impermissibly
determining “whether there is particular language in the [CBA]
which will support the [Union’s] claim.” Am. Mfg. Co., 363
U.S. at 568.

        I express no view on the ultimate merits of the Union’s
grievances or its interpretations of the Observation, Recognition,
or Privileges Provisions. I conclude, however, that (1) at least
one of these provisions— the Recognition
Provision—sufficiently demonstrates that the Union’s asserted
right of store access falls within the “zone of interests” that have
received protection in the CBA; and (2) the Union’s
interpretation of the Recognition Provision is not nearly as
implausible as the Majority suggests.

       The CBA’s Recognition Provision provides, in pertinent
part (and with emphasis added):

       [Rite Aid] recognizes the Union as the sole and
       exclusive bargaining agent for the purpose of
       bargaining in the Bargaining Unit in respect to
       rates of pay, wages, hours of employment, and
       other conditions pertaining to employment for . .
       . [a]ll full time and part time selling and non-
       selling associates employed at [Rite Aid] stores
       [within the counties identified in the CBA].



                               -32-
This provision does not distinguish between existing and newly
acquired stores; rather, it applies to “all” employees “employed
at [Rite Aid] stores” within the counties covered by the CBA.
Accordingly, under a literal reading, it requires Rite Aid to
recognize the Union as the “sole and exclusive bargaining
agent” for all employees in Rite Aid stores, whether existing at
the time the CBA was entered or acquired thereafter.

        In 1974, the National Labor Relations Board (“NLRB”)
ruled that provisions of this character—also referred to as
“additional stores” provisions—are unlawful because, when
read literally, they purport to make the Union automatically the
“exclusive bargaining agent” for employees in newly acquired
or opened stores, without a Board-directed election or other
demonstration of majority support. See Houston Div. of the
Kroger Co. (Kroger I), 208 N.L.R.B. 928, 929 (1974) (“We will
not permit parties to include employees in a newly created
presumptively appropriate unit into a larger unit without a
proper assessment of employee sentiment as to representation.”).
 A year after Kroger I, the Court of Appeals for the D.C. Circuit
disagreed with the Board’s conclusion regarding the invalidity
of such provisions, and concluded that they must “be interpreted
to mean that the employer waives its right to a Board ordered
election.” Retail Clerks Int’l Ass’n Local No. 455 v. NLRB, 510
F.2d 802, 806 (D.C. Cir. 1975); see also NLRB v. Retail Clerks
Local 588, 587 F.2d 984, 986 n.2 (9th Cir. 1978) (agreeing that
such provisions “waive the employer’s absolute right to demand
an election; instead the employer must accept alternative
methods of proving majority support”). The Court noted,
however, that “[t]he specific non-election recognition
procedures which the clauses permit is a matter for the parties

                              -33-
to consider in the first instance,” and “express[ed] no opinion
whether authorization cards [i.e., cards that designate the union
as the employee’s bargaining agent] or other procedures may be
utilized or objected to consistent with the[se] clauses.” Retail
Clerks, 510 F.2d at 806. On remand, the NLRB adopted the
D.C. Circuit Court’s interpretation, agreeing that such
provisions are valid to the extent they operate as “contractual
commitments by the Employer to forgo its right to resort to the
use of the Board’s election process in determining the Unions’
representation status in . . . new stores.” Houston Div. of the
Kroger Co. (Kroger II), 219 N.L.R.B. 388, 389 (1975).

       The Union argues that, in light of Kroger I and Kroger II,
the Recognition Provision is ambiguous because it cannot mean
what it literally says—i.e., it purports to make the Union
automatically the “sole and exclusive bargaining agent” for
employees in newly-acquired stores, despite the requirement of
some showing of majority support as a prerequisite for such
status. Moreover, the argument continues, although the
Recognition Provision operates as a waiver of Rite Aid’s right
to demand a Board-ordered election, neither the Recognition
Provision nor any other provision of the CBA sets out the
“specific non-election recognition procedures” by which the
Union may show majority support in newly acquired stores,
Retail Clerks, 510 F.2d at 806, including whether Union
representatives may enter newly acquired stores for the purpose
of obtaining such majority support.

        Accordingly, the Union seeks the opportunity through
arbitration to demonstrate, based on the parties’ past practices
and/or custom, that they understood the Recognition Provision

                              -34-
to grant the Union the right to enter newly acquired stores for
the purpose of soliciting membership.13 See, e.g., Consol. Rail
Corp. v. Ry. Labor Executives’ Ass’n, 491 U.S. 299, 311 (1989)
(explaining that “collective-bargaining agreements may include
implied, as well as express, terms,” and that “it is well
established that the parties’ practice, usage and custom [are] of
significance in interpreting their agreement”) (internal quotation
marks omitted); see also Warrior & Gulf, 363 U.S. at 581–82
(“The labor arbitrator’s source of law is not confined to the
express provisions of the contract, as the industrial common
law—the practices of the industry and the shop—is equally a
part of the collective bargaining agreement although not
expressed in it.”).

      Is the Union’s position far-fetched? Hardly. For though
the Majority dismisses that position as “unpersuasive,” Maj. Op.


       13
          The Majority dismisses the relevance of the Kroger
decisions, reasoning that any “ambiguity in Kroger . . . does not
translate to ambiguity in the instant CBA.” Maj. Op. at 10. I
believe my colleagues misperceive the Union’s argument: it is
not that Kroger II is ambiguous, but that it results in ambiguity
in the CBA. Because Rite Aid has waived its right to require
the Union to show majority support through an NLRB election,
it must accept some alternative means by which the Union can
make that showing. It is entirely possible that the parties
resolved this issue by adopting a practice—even if it not
explicitly memorialized in the CBA—of allowing Union
representatives to enter Rite Aid stores for such purposes; i.e.,
entering newly acquired stores to distribute authorization cards.

                              -35-
at 12, the Union has submitted an arbitration decision reaching
in a similar case the very result it asks for, see 2005 AAA
LEXIS 383 (2005) (Shaw, Arb.),14 as well as a decision by the
federal District Court for the District of Oregon enforcing a
similar arbitration decision. See Albertson’s Inc. v. Local 555,
No. 97-977-JO, slip op. (D. Or. Mar. 16, 1998).15 Both of these
arbitrations concerned a grievance challenging an employer’s
refusal, purportedly pursuant to a non-solicitation policy, to
permit union representatives to enter new stores to solicit
membership. See 2005 AAA LEXIS 383, at *1; Albertson’s,


       14
          The docket number and the parties’ names were
redacted from the arbitrator’s written opinion. Although not
themselves in the record on appeal, in her opinion the arbitrator
cited five additional arbitration decisions that apparently
reached the same result. Id. at *23–24.
       15
          The Majority seeks to distinguish this decision on the
ground that the collective bargaining agreement at issue in
Albertson’s, unlike the Rite Aid CBA, included “a provision
specifically providing for the applicability of the CBA to new
stores.” Maj. Op. at 11. However, the NLRB has ruled that the
effect of a recognition provision worded similarly to the Rite
Aid Recognition Provision is the same—it “purport[s] to add
after-acquired stores to the existing [bargaining] units.” Kroger
I, 208 N.L.R.B. at 929 (considering recognition provision that
provided that “[t]he Union shall be the sole and exclusive
bargaining agent for all employees employed by the [employer]
in stores operating in the state of Texas”). Hence, the
differently worded recognition provision in Albertson’s is not
a basis for distinguishing that decision.

                              -36-
No. 97-977-JO, slip op. at 14–15.                And in both the
arbitrator—relying on the ambiguity in the parties’ recognition
provisions resulting from the Kroger decisions—determined that
the parties’ past practices demonstrated that they understood the
bargaining agreement to grant the union the right to enter new
stores to solicit membership. See 2005 AAA LEXIS 383, at
*45–46; Albertson’s, No. 97-977-JO, slip op. at 14. These
decisions serve only to underscore that the Union’s asserted
right of store access is, at the least, “not so plainly unreasonable
that [it] must be regarded as nonarbitrable because it can be seen
in advance that no award to the Union could receive judicial
sanction.” 16 John Wiley & Sons, Inc. v. Livingston, 376 U.S.
543, 555 (1964) (citing Warrior & Gulf, 363 U.S. at 582–83).

       Moreover, the Union’s grievances present at least as
strong a case for arbitrability as the grievance in E.M.
Diagnostic, where we relied on “implicit” limits on the
company’s explicit right to subcontract to conclude that the
grievance was arbitrable. 812 F.2d at 96. Just as the company’s
subcontracting all work in the bargaining unit would have been
“inconsistent with the [collective bargaining] agreement’s


       16
          The Majority finds it “rather curious” that the Union
has “urg[ed] us to consider favorable . . . merits decisions as
evidence of the dispute’s arbitrability,” given that the “merits
and arbitrability questions are distinct.” Maj. Op. at 10 n.5. In
light of the District Court’s and the Majority’s conclusion that
the merits and the question of arbitrability are “inextricably
intertwined” in this case, I see nothing curious about the
Union’s submission of these decisions.

                               -37-
recognition of the Union as the bargaining agent for the
Company’s employees,” id., Rite Aid’s refusal to allow Union
representatives to enter newly acquired stores to solicit Union
membership and distribute authorization cards—the obvious
alternative to initiating an NLRB-directed election (the right to
which Rite Aid has waived by virtue of Kroger II)—is
inconsistent with the Recognition Provision. Indeed, it would
be anomalous if Rite Aid could avoid the apparent intent of the
Recognition Provision—i.e., recognizing the Union as the
bargaining agent for employees in newly acquired stores without
requiring the parties to go through an NLRB-directed
election—by preventing the Union from showing majority
support through this alternative procedure.

        In sum, I believe the Recognition Provision sufficiently
demonstrates that the subject matter of the Union’s grievances
falls within the zone of interests that have received protection in
the CBA,17 and thus falls within the scope of the CBA’s broad


       17
          Further supporting this conclusion is the fact that the
CBA expressly provides that Union representatives may enter
Rite Aid stores for at least one purpose: the Observation
Provision authorizes Union representatives to enter Rite Aid
stores “to satisfy themselves that [the CBA] is being observed.”
Regardless of the merits of the Union’s position that this
provision should be interpreted as authorizing it to enter newly
acquired stores to solicit membership, the Observation Clause
confirms that the subject matter of the Union’s grievances—i.e.,
the circumstances in which Union representatives may enter
Rite Aid stores—falls within the “zone of interests” that have

                               -38-
arbitration clause. In seeking to compel arbitration, the Union
is not attempting to enforce a right that is “wholly outside the
scope of the CBA,” Maj. Op. at 16, such as forcing Rite Aid to
distribute Christmas Turkeys to its employees, Boeing Co., 349
F.2d at 413. Rather, the Union seeks to enforce, by arbitrating
the meaning of an ambiguous provision of the CBA, an asserted
right that implicates a fundamental aspect of the parties’
ongoing relationship under that agreement. With scant evidence
of the parties’ past practices, understandings, prior agreements,
or bargaining history, we are ill-equipped to decide whose
interpretation of the Recognition Provision is correct. Rather,
that function is properly fulfilled by an arbitrator, as the parties




received protection in the CBA.
        The Majority, like the District Court, concludes that the
Observation Provision is irrelevant to the Union’s grievances,
as “[t]he CBA cannot apply to the newly-acquired stores or to
their employees because the Union does not presently represent
those stores’ employees.” Maj. Op. at 13. Of course, the
Majority’s conclusion only makes sense in light of Kroger II;
when read literally, the Recognition Provision purports to do
exactly that (i.e., make the Union automatically the bargaining
agent for employees in newly acquired stores). Thus, although
the Majority concludes that the Recognition Provision is not
ambiguous (in rejecting the Union’s interpretation of that
provision), it nonetheless relies on the ambiguity in the
Recognition Provision that results from Kroger II in rejecting
the Union’s interpretation of the Observation Provision.

                               -39-
                                                        1   8
h   a        v   e      a    g     r    e   e   d   .


        18
           Because the Recognition Provision sufficiently
demonstrates that the Union’s grievances come within the
“scope” of the CBA’s arbitration provision, I need not address
the Union’s argument regarding the Privileges Provision. I
note, however, that our decision in United Steelworkers of
America v. Rohm and Haas Co., 522 F.3d 324 (3d Cir.
2008)—on which Rite Aid relies almost exclusively in its
brief—does not, as the Majority contends, broadly authorize
courts to interpret substantive provisions of a collective
bargaining agreement to determine whether they are
“sufficiently implicated by a grievance that one party seeks to
arbitrate.” Maj. Op. at 14–15.
        The collective bargaining agreement in Rohm and Haas
contained an arbitration provision that, unlike the Rite Aid
CBA’s arbitration provision, applied only to specific
subjects—i.e., “[s]uch questions arising under [the] Agreement
as involve wages . . . , individual base rates, hours of
employment and working conditions.” 522 F.3d at 328 (first
alteration in original). After their claims for disability benefits
under the parties’ ERISA plan (which lacked an arbitration
provision) were denied by the plan administrator, union
employees sought to arbitrate those claims under the parties’
collective bargaining agreement. In light of the arbitration
provision’s express subject matter limitations, we reasoned that,
“[a]lthough . . . the . . . arbitration clause [was] broad, the
underlying basis for the [union’s] grievance . . . must still arise
from some specific article” of the collective bargaining
agreement. Id. at 332. Accordingly, we considered substantive

                                 -40-
Cf. United Steel Workers Int’l Union v. TriMas Corp., 531 F.3d


provisions of the collective bargaining agreement to determine
whether, as the union argued, “disability benefits are considered
‘working conditions’” [under the collective bargaining
agreement],” and thus “within the range of arbitrable subject
matter.” Id. We concluded the answer was clearly no.
        The Majority suggests that I dismiss Rohm and Haas (on
which I was on the panel that decided it) without explaining
why “we should not be bound by this very recent binding
precedent.” Maj. Op. at 15 n.7. I do not question the binding
nature of Rohm and Haas, but conclude that it is simply not on
point. In Rohm and Haas, it was obvious that the subject matter
of the union’s grievances—entitlement to disability benefits
under a completely separate ERISA plan—fell wholly outside
the scope of the collective bargaining agreement. ERISA
benefits on their face simply are not “working conditions.” To
be sure of this, we considered the union’s arguments that certain
provisions of the bargaining agreement could be construed as
referring to or incorporating the disability benefits provided for
under the ERISA plan. In so doing, however, we did not
broadly hold that “the merits may be considered when necessary
to determine arbitrability.” Id. Indeed, we had no reason to
consider the merits of whether the employees were entitled to
disability benefits under the ERISA plan, and did not, as the
Majority does, rely on Litton Financial Printing Division v.
National Labor Relations Board, 501 U.S. 190 (1991), to
justify our analysis. Accordingly, I cannot agree that Rohm and
Haas is the watershed decision my colleagues apparently
believe it is.

                              -41-
531, 536 (7th Cir. 2008) (“If the parties have in fact agreed to
arbitrate their dispute, then they have bargained for the
arbitrator’s interpretation of their contract—not ours. . . . If we
were to weigh in on the merits of their case, we would be
denying them the benefit of that bargain.”) (emphasis in
original) (internal citation omitted).

               3.     The Merits And The Issue Of Arbitrability
                      Are Not “Inextricably Intertwined”

       The Majority, like the District Court, also relies on Litton
Financial Printing Division v. National Labor Relations Board,
501 U.S. 190 (1991), to justify its consideration of the merits of
the Union’s grievances. The Majority concludes that (1) Litton
authorizes courts to consider the merits of grievances whenever
“the merits and arbitrability questions are inextricably
intertwined,” Maj. Op. at 17; and (2) these questions are
necessarily “intertwined” where a collective bargaining
agreement “limit[s] the scope of arbitration to matters regarding
the agreement or its construction,” id. at 19. Litton does not
support either of these conclusions.

       In Litton, the Supreme Court considered the arbitrability
of grievances filed on behalf of employees who were laid off
almost one year after the parties’ collective bargaining
agreement had expired. To determine whether the grievances
were arbitrable, the Court first sought to interpret its decision in
Nolde Brothers, Inc. v. Local No. 358, Bakery & Confectionary
Workers Union, 430 U.S. 243 (1977), which announced a
presumption in favor of post-expiration arbitration unless
“negated expressly or by clear implication,” and held that, in

                               -42-
determining whether a post-expiration grievance is arbitrable,
courts should determine whether the grievance “arises under”
the expired agreement. Id. at 253, 255. The Litton Court
explained that, to “arise under” an expired collective bargaining
agreement, the grievance must “involve[] facts and occurrences
that arose before expiration, where an action taken after
expiration infringes a right that accrued or vested under the
agreement, or . . . , under normal principles of contract
interpretation, [involves] [a] disputed contractual right [that]
survives expiration of the remainder of the agreement.” Litton,
501 U.S. at 206. Applying this rule, the Court determined that
the seniority rights the employees sought to enforce did not
“arise” out of the expired collective bargaining agreement
because “factors such as aptitude and ability”—on which
application of the seniority provision was dependent—“do not
remain constant, but change over time.” Id. at 210 (“We cannot
infer an intent on the part of the contracting parties to freeze any
particular order of layoff or vest any contractual right as of the
Agreement’s expiration.”).

       The Litton Court acknowledged that, in determining that
seniority rights did not “arise” under the expired agreement, it
had (1) interpreted a substantive provision of the collective
bargaining agreement (the seniority provision), and (2)
necessarily reached the merits of the grievances. See id. at
208–09. The Court explained, however, that the presumption of
arbitrability should not apply with its usual force in the context
of post-expiration grievances:

       We acknowledge that where an effective
       bargaining agreement exists between the parties,

                               -43-
       and the agreement contains a broad arbitration
       clause, “there is a presumption of arbitrability in
       the sense that ‘[a]n order to arbitrate the particular
       grievance should not be denied unless it may be
       said with positive assurance that the arbitration
       clause is not susceptible of an interpretation that
       covers the asserted dispute.’” But we refuse to
       apply that presumption wholesale in the context of
       an expired bargaining agreement, for to do so
       would make limitless the contractual obligation to
       arbitrate. Although “[d]oubts should be resolved
       in favor of coverage,” we must determine whether
       the parties agreed to arbitrate this dispute, and we
       cannot avoid that duty because it requires us to
       interpret a provision of a bargaining agreement.

Id. at 209 (quoting AT&T Techs., 475 U.S. at 650) (emphasis
added).

       The Majority interprets Litton as follows: “Because the
Agreement limited the scope of arbitration to matters regarding
the agreement or its construction,19 the Supreme Court in Litton


       19
         The arbitration provision in the expired collective
bargaining agreement at issue in Litton provided: “Differences
that may arise between the parties hereto regarding this
Agreement and any alleged violations of the Agreement, [and]
the construction to be placed on any clause or clauses of the
Agreement[,] shall be determined by arbitration . . . .” Id. at
194.

                               -44-
found it necessary to interpret the agreement in order to properly
determine the question of arbitrability.” Maj. Op. at 18–19. I
believe this is incorrect. The Litton Court did not justify its
consideration of the merits based on the language of the parties’
arbitration provision, but rather on its concern that applying the
presumption of arbitrability “in the context of an expired
bargaining agreement . . . would make limitless the contractual
obligation to arbitrate.” Litton, 501 U.S. at 209 (emphasis
added). Indeed, in refusing to apply the presumption of
arbitrability “wholesale” in this context, id., the Court seems to
have assumed that applying the presumption with its normal
force would have required arbitration (in light of the collective
bargaining agreement’s broad arbitration provision).

       To support its reading of Litton, the Majority relies on
two decisions from our sister circuits applying Litton outside the
context of post-expiration grievances. However, these cases
involved a similarly narrow issue: whether grievances brought
on behalf of individuals who had either been elevated to
supervisory positions, or had retired, were covered under
bargaining agreements that applied only to “employees.” See
Int’l Bhd. of Elec. Workers, Local 1 v. GKN Aerospace N.A.,
Inc., 431 F.3d 624, 629 (8th Cir. 2005) (where arbitration
provision applied only to grievances submitted by “employees,”
supervisor’s grievance was not arbitrable because “a plain
reading” of the collective bargaining agreement did “not permit
the possible inference that [the supervisor] ha[d] a right to return
to the bargaining unit”); Indep. Lift Truck Builders Union v.
Hyster Co., 2 F.3d 233, 235–36 (7th Cir. 1993) (district court
erred in compelling arbitration of retired employee’s grievance
without deciding whether “the collective bargaining agreement

                               -45-
covers retired employees,” because, in so doing, the court had
“order[ed] the dispute to arbitration without first determining
that it was arbitrable”); see also United Steelworkers of Am.,
Local No. 1617 v. Gen. Fireproofing Co., 464 F.2d 726, 729
(6th Cir. 1972) (holding, pre-Litton, that supervisor’s grievance
was not arbitrable because the “plain meaning” of the collective
bargaining agreement’s arbitration provision was “that the
Company has agreed to process any and all disputes involving
its ‘employees’ through the grievance procedures (including
arbitration), but that disputes concerning supervisory personnel
are not included”).20

       In this context, these courts reasoned that the merits of
the grievances and the question of arbitrability were
“intertwined,”     GKN Aerospace, 431 F.3d at 627, or
“collaps[ed] into the same inquiry,” Hyster, 2 F.3d at 235,


       20
          Although cited by the Majority, the First Circuit
Court’s decision in Peerless Pressed Metal Corporation v.
International Union of Electrical, Radio and Machine Workers,
451 F.2d 19 (1st Cir. 1971)—issued two decades before the
Supreme Court’s decision in Litton—does not support the
Majority’s analysis. Indeed, in concluding that grievances
lodged by a supervisor were arbitrable—even though the
argument that supervisors were covered under the collective
bargaining agreement was “weak” (but not “impossible”), id. at
21—Peerless cautioned that courts may not “inquire into the
merits on the theory that they are enforcing a clause limiting
arbitration to disputes requiring an interpretation of the
agreement.” Id. at 20.

                              -46-
because, in determining that the grieving employee was not
covered by the collective bargaining agreement, the court was
necessarily determining that the employee was not entitled to
relief under that agreement. For example, in Hyster the Seventh
Circuit Court reasoned that three questions—“whether the
Union has standing to file a grievance on behalf of retired
employees, whether the grievance is arbitrable, and whether the
grievance has merit—all collapse[d] into the same inquiry:
whether the collective bargaining agreement covers retired
employees.” 2 F.3d at 235.

       The GKN Aerospace and Hyster Courts were thus
presented with the threshold issue of whether the individuals
attempting to arbitrate a grievance under the collective
bargaining agreement’s grievance procedure were authorized to
do so—or, using the language of E.M. Diagnostic, whether the
interests these individuals sought to enforce came within the
“zone of interests” protected under the agreement. This issue
went directly to the jurisdiction of the arbitrator to hear the
grievance in the first place. Cf. Terre Haute Newspaper Guild,
Local No. 46 v. Thomson Newspapers, Inc., 68 F. Supp. 2d
1028, 1033, 1037 (S.D. Ind. 1999) (discussing Litton and
Hyster, and reasoning that “it is the Court’s responsibility to
determine whether the . . . employees may be covered [under the
collective bargaining agreement] before it can send the question
to the arbitrator”). Stated another way, these Courts believed
they were required to determine, as a threshold matter, whether
the employees were authorized to bring grievances under the
respective collective bargaining agreement regardless of
whether, had they been so authorized, those grievances would
have been meritorious.

                              -47-
        In our case, the merits of the Union’s grievances and the
issue of arbitrability are not “intertwined” in a similar sense: it
is undisputed that the CBA remains in force and that the Union
is authorized to bring grievances under it. At bottom, the
Majority’s conclusion that the merits and the issue of
arbitrability are “inextricably intertwined” reduces to the
conclusion that the Union’s grievances do not actually “involve
the interpretation” of the CBA because they are not meritorious.
As I have explained, the Steelworkers principles prohibit this
line of inquiry, and I cannot discern from Litton any intention on
the part of the Supreme Court to jettison those principles in all
contexts.21

       B.     The Union’s Dispute Is Not Expressly Excluded
              From Arbitration, And There Is No “Forceful
              Evidence” Of An Intention To The Contrary




       21
          The Majority’s reliance on Litton is ironic, given the
lengths our Court has gone to avoid reaching the merits even in
the context of grievances arising under expired collective
bargaining agreements. See Luden’s Inc. v. Local Union No. 6
of the Bakery Workers’ Int’l Union of Am., 28 F.3d 347, 354
(3d Cir. 1993) (declining to answer whether Litton “impliedly
overruled the portion of Nolde holding that a court answering
the arbitrability question is not to look to the merits of the
underlying claim,” and instead holding that the duty to arbitrate
arose as a term of an implied-in-fact collective bargaining
agreement after the prior agreement had lapsed).

                               -48-
        Because the Union’s grievances come within the scope
of the CBA’s arbitration provision, I conclude that we are
required to compel arbitration. It is undisputed that the CBA’s
arbitration provision is broad, and that the presumption of
arbitrability applies. Accordingly, the Union’s dispute is
arbitrable unless (1) the CBA contains an “express provision
excluding it” from arbitration, or (2) Rite Aid (the party
opposing arbitration) produces “the most forceful evidence” to
this effect from the bargaining history. AT&T Techs., 475 U.S.
at 650 (quoting Warrior & Gulf, 363 U.S. at 584–85).

        Neither is true here: (1) the CBA contains no arbitration
exclusion for disputes over the circumstances in which Union
representatives may enter Rite Aid stores,22 and (2) Rite Aid has
submitted no “forceful evidence” from the parties’ bargaining
history suggesting an intention to exclude such disputes from
arbitration.23 Thus, we must order the parties to arbitrate the


       22
           The CBA expressly excludes only one topic from the
grievance procedure: an alleged breach of the no-strike clause.
        23
           The Majority appears to suggest that such “forceful
evidence” exists because the CBA includes other provisions
addressing new stores—i.e., a provision recognizing Rite Aid’s
right to “open new establishments of any kind,” and requiring
Rite Aid to “notify the Union of any new store openings or
acquisitions within” the counties covered by the CBA. Because
these provisions confirm that the parties bargained with respect
to Rite Aid’s right to open new stores, the Majority concludes
that “[i]f the parties had intended a right of access to be
encompassed by the CBA’s arbitration clause, it surely would

                              -49-
grievances even if the Union’s interpretations of the
Recognition, Observation, and/or Privileges Provisions are


have appeared in the CBA.” Maj. Op. at 17 n.8.
        This observation might be relevant to the merits of the
Union’s underlying grievances, but it reveals nothing about the
parties’ intent to exclude from arbitration disputes over the
circumstances in which Union representatives may enter new
Rite Aid stores. Indeed, we rejected a similar argument in E.M.
Diagnostic, where the employer argued that the union’s
subcontracting grievance was not arbitrable based on evidence
from the bargaining history that (1) although “the Union sought
to negotiate a specific limitation on the Company’s right to
subcontract work,” the executed bargaining agreement
contained no such provision, and (2) a union representative had
acknowledged the employer’s unfettered right to subcontract
during negotiations. 812 F.2d at 97 (“However relevant [those
facts] might be to the merits of the Company’s case on the
subcontracting issue, it does not enlighten us on whether the
parties agreed to limit the arbitration clause of the agreement to
less than its apparent scope.”); accord Lukens Steel Co. v.
United Steelworkers of Am., 989 F.2d 668, 674 (3d Cir. 1993)
(grievance regarding the timing of recall of employees
following a strike was arbitrable, despite evidence from the
parties’ bargaining history that the timing issue was “left
outside the contract [subject] to [the employer’s] unilateral
determination,” because “even if the parties agreed that [the
employer] had the right to set the timing of the recall, it would
not necessarily follow that disputes over the timing of the recall
were not arbitrable”).

                              -50-
“frivolous,” as engaging in a substantive interpretation of these
provisions would involve an impermissible review of the
merits.24

                      *    *    *     *   *

        “Decisions on the merits, whether easy or difficult, must
be left to the arbitrator.” E.M. Diagnostic, 812 F.2d at 97. The
Majority essentially concludes that the merits question of
whether the Union has a right of store access to solicit
membership is so “easy” to answer that arbitration is not called
for. Although the Majority reaches this conclusion under the
guise of enforcing the parties’ agreement to arbitrate only those
disputes that “involve the interpretation” of the CBA, it
conflates that question with whether the Union’s interpretation
of the CBA is correct. In my view, such analysis veers
impermissibly into the merits of the underlying grievances, and
fails to heed the Supreme Court’s warning that courts not
“become entangled in the construction of the substantive


       24
          The Majority suggests that the CBA’s arbitration
provision itself constitutes “forceful evidence” that the parties
“intended to exclude from arbitration claims which arise wholly
outside the scope of the CBA.” Maj. Op. at 16. I do not believe
such a conclusion follows under the Steelworkers
principles—i.e., those principles do not contemplate that a court
may substitute its own interpretations of substantive provisions
of a bargaining agreement for “forceful evidence” from the
bargaining history of an intention to exclude a dispute from
arbitration.

                               -51-
provisions of a labor agreement, even through the back door of
interpreting the arbitration clause.” Warrior & Gulf, 363 U.S.
at 585.

        I fear the Majority’s holding will significantly undercut
the force of the presumption of arbitrability in cases involving
similar arbitration provisions. In such cases, courts in our
Circuit will presumably conclude that they may examine the
merits of every grievance and, upon determining that the
arbitration proponent’s interpretation of the bargaining
agreement is not sufficiently “plausible,” refuse to compel
arbitration. I do not believe the Steelworkers Courts envisioned
such a screening role for courts, nor do I believe the Litton
Court intended to announce an exception to the presumption of
arbitrability that would effectively swallow the presumption
itself.

       For these reasons, I respectfully dissent.




                              -52-